Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                       No. 04-19-00060-CR

                                    David Alan BRUNDAGE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                               Trial Court No. 15-10-12665-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                         ORDER
         A jury found appellant guilty of aggravated sexual assault of a child. Prior to sentencing,
appellant and the State entered into an agreement whereby the State agreed to recommend a
sentence of five years in prison and a $10,000 fine and appellant agreed to waive his right to
appeal. On February 22, 2019, the trial court and appellant signed a trial court certification
stating: “the defendant has waived the right of appeal.” On March 5, 2019, the trial court signed
a final judgment sentencing appellant to five years in prison and a $10,000 fine.

       Where the State and the appellant agree that the appellant will waive his right of appeal in
exchange for the State’s sentencing recommendation and the trial court follows the State’s
sentencing recommendation, “[t]here is no valid or compelling reason why appellant should not
be held to his bargain.” Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also
TEX. CODE CRIM. PROC. art. 1.14(a), 44.02. Accordingly, this appeal will be dismissed unless an
amended trial court certification showing appellant has the right to appeal is made part of the
appellate record within ten (10) days of the date of this order. See TEX. R. APP. P. 37.1.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court